On Application for Rehearing.
PER CURIAM.
[3] The learned counsel for plaintiff interpret the decision of the court in this case as precluding oil and gas leases such as are commonly known as community leases, by which the consideration of the contract is to be a well to be put down on land other than that leased. Such is not the doctrine of the decision; but the doctrine is that if a certain payment is to be made on or before a certain fixed date for preventing the forfeiture of an oil and gas lease, and the payment is not made on or before such date, the forfeiture takes place. Rehearing refused.